Exhibit 10.2

DEED OF INDEMNIFICATION

DEED OF INDEMNIFICATION (this “Deed”) by and among Cooper Industries, Ltd., a
Bermuda company (“Cooper Ltd.”) and        (the “Indemnitee”).

WHEREAS, Cooper Ltd. has effected a scheme of arrangement under Bermuda law (the
“Scheme of Arrangement”) pursuant to which the holders of Class A common shares
of Cooper Ltd. (other than subsidiaries of Cooper Ltd. that held Class A common
shares) became shareholders of Cooper Industries plc, an Irish public limited
company (the “Company”), and Cooper Ltd. became a wholly owned subsidiary of the
Company;

WHEREAS, it is essential to Cooper Ltd. and the Company that the Company retain
and attract as directors, secretaries, officers and representatives the most
capable persons available;

WHEREAS, Indemnitee is a director or secretary of the Company;

WHEREAS, the articles of association of the Company provide that the
indemnification provided therein shall not be exclusive;

WHEREAS, due to restrictions imposed by Irish law, the articles of association
of the Company do not confer indemnification and advancement rights on its
directors and secretary as broad as the indemnification and advancement rights
that, prior to the effectiveness of the Scheme of Arrangement, were provided by
the Bye-laws of Cooper Ltd. to its directors and secretary;

WHEREAS, in recognition of the Indemnitee’s need for protection against personal
liability in order to enhance Indemnitee’s continued service to the Company in
an effective manner, Cooper Ltd. wishes to provide in this Deed for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent permitted by law and as set forth in this Deed, and it is reasonable,
prudent and necessary for Cooper Ltd. to do so, acting in its best interests as
a member of the Cooper group of companies, and, to the extent insurance is
maintained by a Group Company, for the continued coverage of Indemnitee as a
director and officer of the Company under such directors’ and officers’
liability insurance policies;

WHEREAS, the Company and the other shareholders of Cooper Ltd. entitled to vote
will be asked to adopt a resolution ratifying the issuance of this Deed as being
in the best interests of Cooper Ltd.;

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, with another enterprise, and
intending to be legally bound hereby, this DEED PROVIDES as follows:

1

1. Certain Definitions:

(a) Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 15% or more of the total
voting power represented by the Company’s then outstanding Voting Securities
without the prior approval of the Company’s Board of Directors, or (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
whose election by such Board of Directors or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
shareholders of the Company approve a merger, takeover, consolidation or scheme
of arrangement of the Company with any other corporation, other than a merger,
takeover, consolidation or scheme of arrangement which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger, takeover, consolidation or
scheme of arrangement, or (iv) the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company’s assets. For purposes of
determining whether clause (ii) above has been complied with, the directors of
Cooper Ltd. on the effective date of the Scheme of Arrangement shall be included
in the determination of who the directors of the Company were during the
relevant two year period until the second anniversary of the effective date of
the Scheme of Arrangement.

(b) Claim: any threatened, pending or completed action, suit or proceeding, or
any inquiry or investigation, whether conducted by the Company or any other
party, including any appeal therefrom, that Indemnitee in good faith believes
might lead to the institution of any such action, suit or proceeding, whether
civil, criminal, administrative, investigative or other.

(c) Expenses: include attorneys’ (and other legal advisors’) fees and all other
costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal) or preparing to defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event (including all interest, assessments and
other charges paid or payable in connection with or in respect of any of the
foregoing).

(d) Group Company: means the Company, Cooper Ltd. or any subsidiary, whether
direct or indirect, of the Company.

(e) Judgments: include judgments, fines, penalties and amounts paid in
settlement that are paid or payable in connection with any Claim relating to any
Indemnifiable Event (including all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing).

2

(f) Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was a director, secretary, officer or representative of the
Company, or is or was serving at the request of the Company in accordance with
the Company’s “Code of Ethics and Business Conduct,” as a director, secretary,
trustee, officer, employee, agent or representative of another corporation,
domestic or foreign, nonprofit or for profit, partnership, joint venture,
employee benefit plan, trust or other enterprise, or prior to the Transaction
Time (as defined in the Scheme of Arrangement) was a director, secretary,
officer or representative of Cooper Ltd., or prior to the Transaction Time was
serving at the request of Cooper Ltd. in accordance with Cooper Ltd.’s “Code of
Ethics and Business Conduct,” as a director, secretary, trustee, officer,
employee, agent or representative of another corporation, domestic or foreign,
nonprofit or for profit, partnership, joint venture, employee benefit plan,
trust or other enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity, except for any actions by Indemnitee determined
by a Bermuda court to constitute or amount to fraud or dishonesty as a matter of
Bermuda law in the performance of his or her duties to the Company or, prior to
the Transaction Time, to Cooper Ltd.

(g) Reviewing Party: any appropriate person or body consisting of a member or
members of the Company’s Board of Directors or any other person or body
appointed by such Board (including the special, independent counsel referred to
in Section 3) who is not a party to the particular Claim for which Indemnitee is
seeking indemnification.

(h) Voting Securities: any securities of the Company that vote generally in the
election of directors.

2. Scope of Indemnification

(a) Indemnification of Judgments and Expenses. In the event Indemnitee was, is
or becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, Cooper Ltd. shall indemnify
Indemnitee to the fullest extent permitted by law against any and all Expenses
and Judgments arising from or relating to such Claim. Except as otherwise
provided in Section 2(b), such indemnification shall be made as soon as
practicable, but in any event not later than ten (10) days, after written demand
therefor is presented to Cooper Ltd. by or on behalf of the Indemnitee.

(b) Indemnification and Advance Payment of Expenses. Any and all Expenses
indemnifiable under Sections 2(a) and 2(c) shall, if so requested by the
Indemnitee, be paid by Cooper Ltd. promptly as they are incurred by Indemnitee
(any such payment of expenses by Cooper Ltd. is hereinafter referred to as an
“Expense Advance”). Indemnitee shall be obligated, and hereby agrees, to repay
the amount of Expenses so paid only to the extent that Indemnitee shall have
been adjudged by the Supreme Court of Bermuda or the court in which such action
or suit was brought to be liable for fraud or dishonesty as a matter of Bermuda
law in the performance of his or her duty to the Company or, prior to the
Transaction Time, to Cooper Ltd., or if it should be ultimately determined that
Indemnitee is not entitled to be indemnified under this Deed or otherwise.
Indemnitee hereby further agrees to reasonably cooperate with the Company and
Cooper Ltd. concerning any Claim.

3

(c) Indemnification for Additional Expenses. Cooper Ltd. shall indemnify
Indemnitee to the fullest extent permitted by law against any and all expenses
(including attorneys’ and other legal advisors’ fees) that are incurred by
Indemnitee in connection with any claim asserted against or action brought by
Indemnitee for (i) indemnification of Expenses or Judgments or advance payment
of Expenses by Cooper Ltd. or the Company, whether under this Deed or under any
other agreement, the Company’s articles of association, Cooper Ltd.’s Bye-laws,
statute or rule of law now or hereafter in effect relating to Claims for
Indemnifiable Events and/or (ii) recovery under any directors’ and officers’
liability insurance policy or policies maintained by any Group Company for,
inter alia, the directors and officers of the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance Expense payment or insurance recovery, as the case may be.

(d) Partial Indemnity. If Indemnitee is entitled under any provision of this
Deed to indemnification by Cooper Ltd. for some or a portion of the Judgments
and Expenses arising from or relating to a Claim but not, however, for all of
the total amount thereof, Cooper Ltd. shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.

(e) Indemnification of Successful Defense Expenses. Notwithstanding any other
provision of this Deed, to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified, to the
fullest extent permitted by applicable law, by Cooper Ltd. against all Expenses
incurred in connection therewith.

(f) Exhaustion of Remedies. Prior to making a written demand for indemnification
or an Expense Advance, Indemnitee shall (i) seek such indemnification or Expense
Advance, as applicable, under any applicable insurance policy and (ii) request
that the Company consider in its discretion whether to make such indemnification
or Expense Advance, as applicable. In the event indemnification or Expense
Advance, as applicable, is not received pursuant to an insurance policy, or from
the Company, within 20 calendar days of the later of Indemnitee’s request of the
insurer and Indemnitee’s request of the Company as provided in clause (ii) of
the first sentence of this Section 2(f), Indemnitee may make written demand on
Cooper Ltd. for indemnification pursuant to Section 2(a) or make a request for
Expense Advance pursuant to Section 2(b).

3. Reviewing Party Determinations.

(a) General Rules. The Reviewing Party, in its discretion, may review the rights
of Indemnitee to indemnity payments under this Deed. Notwithstanding the
provisions of Section 2, the obligations of Cooper Ltd. under Section 2(a) shall
be subject to the condition that the Reviewing Party shall not have determined
(in a written opinion, in any case in which the special, independent counsel
referred to in Section 4 hereof is involved) that Indemnitee would not be
permitted to be indemnified under applicable law; provided, however, that if
Indemnitee has commenced, or thereafter commences, legal proceedings in a court
of competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed) and any such determination by the

Reviewing Party shall be modified, to the extent necessary, to conform to such
final judicial determination.

(b) Selection of Reviewing Party. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Board of Directors of the Company as
soon as practicable after notice of a claim for indemnification. If there has
been such a Change in Control, the Reviewing Party shall be the special,
independent counsel referred to in Section 4 hereof.

(c) Judicial Review. If there has been no determination by the Reviewing Party
or if the Reviewing Party determines that Indemnitee substantially would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation in any court having subject matter
jurisdiction thereof seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
and Cooper Ltd. hereby consents to service of process and to appear in any such
proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on Cooper Ltd. and Indemnitee.

(d) Burden of Proof. In connection with any determination by the Reviewing Party
pursuant to Section 3(a), or by a court of competent jurisdiction pursuant to
Section 3(c) or otherwise, as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on Cooper Ltd. to establish
by clear and convincing evidence that Indemnitee is not so entitled.

4. Change in Control. Cooper Ltd. agrees that if there is a Change in Control of
the Company then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments under this Deed or under any other
agreement, the Company’s articles of association, Cooper Ltd.’s Bye-laws,
statute or rule of law now or hereafter in effect relating to Claims for
Indemnifiable Events, Cooper Ltd. shall seek legal advice only from special,
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company, Cooper Ltd. or Indemnitee within the last
five years (other than in connection with such matters). Such counsel, among
other things, shall render its written opinion to the Company, Cooper Ltd. and
Indemnitee as to whether and to what extent the Indemnitee would be permitted to
be indemnified under this Deed. Cooper Ltd. agrees to pay the reasonable fees of
the special, independent counsel referred to above and to indemnify fully such
counsel against any and all expenses (including attorneys’ and other legal
advisors’ fees), claims, liabilities and damages arising out of or relating to
this Deed or its engagement pursuant hereto.

5. No Presumption. For purposes of this Deed, the termination of any claim,
action, suit or proceeding, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee failed to meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

6. Non-exclusivity. The rights of the Indemnitee hereunder shall be in addition
to any other rights Indemnitee may now or hereafter have to indemnification by
the Company or Cooper Ltd. More specifically, the parties intend that Indemnitee
shall be entitled to indemnification to the maximum extent permitted by any or
all of the following:

(a) The fullest benefits provided by the Company’s articles of association and
Cooper Ltd.’s Bye-laws in effect on the date hereof, a copy of the relevant
portions of which are attached hereto as Exhibit I;

(b) The fullest benefits provided by the articles of association or their
equivalent of the Company and the Bye-laws or their equivalent of Cooper Ltd. in
effect at the time the Indemnifiable Event occurs or at the time Expenses are
incurred by Indemnitee;

(c) The fullest benefits allowable under applicable law in effect at the date
hereof or as the same may be amended to the extent that such benefits are
increased thereby;

(d) The fullest benefits allowable under the law of the jurisdiction under which
Cooper Ltd. exists at the time the Indemnifiable Event occurs or at the time
Expenses are incurred by the Indemnitee; and

(e) Such other benefits as are or may be otherwise available to Indemnitee
pursuant to this Deed, any other agreement or otherwise.

The parties intend that a combination of two or more of the benefits referred to
in (a) through (e) shall be available to Indemnitee to the extent that the
document or law providing for such benefits does not require that the benefits
provided therein be exclusive of other benefits. Cooper Ltd. hereby undertakes
to use its best efforts to assist Indemnitee, in all proper and legal ways, to
obtain all such benefits to which Indemnitee is entitled.

7. Liability Insurance. The rights of the Indemnitee hereunder shall also be in
addition to any other rights Indemnitee may now or hereafter have under policies
of insurance maintained by any Group Company or otherwise. To the extent a Group
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance for, inter alia, the directors and officers of the
Company or, prior to the Transaction Time, the directors and officers of Cooper
Ltd., Indemnitee shall be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage available for any
Company director, secretary, officer or representative.

Cooper Ltd. shall seek that insurance coverage in the amount of the present
policy limits and with the present scope of coverage is maintained by a Group
Company for so long as Indemnitee’s services are covered hereunder, provided and
to the extent that such insurance is available on a basis acceptable to that
Group Company. In the event that such insurance becomes unavailable in the
amount of the present policy limits or in the present scope of coverage at
premium costs and on other terms acceptable to that Group Company, then that
Group Company may forego maintenance of all or a portion of such insurance
coverage. However, in the event of any reduction in (or cancellation of) such
insurance coverage (whether voluntary or involuntary), Cooper Ltd. shall, and
hereby agrees to, stand as a self-insurer with respect to the coverage, or
portion thereof, not retained, and shall, to the fullest extent permitted by
applicable law, indemnify the Indemnitee against any loss arising out of the
reduction in or cancellation of such insurance coverage.

8. Escrow Fund. As collateral security for its obligations hereunder (including
specifically its indemnity obligations (other than Judgments) and other
obligations pursuant to Sections 2, 6 and 7) and under similar agreements with
other directors, secretaries, officers and representatives, in the event of a
Change in Control, Cooper Ltd. shall seek that a Group Company shall dedicate
and maintain, for a period of five years following the Change of Control, an
escrow account in the aggregate of TEN MILLION DOLLARS (US$10,000,000) by
depositing assets or bank letters of credit in escrow or reserving lines of
credit that may be drawn down by an escrow agent in said amount (the “Escrow
Reserve”). Cooper Ltd. shall promptly following establishment of the Escrow
Reserve provide Indemnitee with a true and complete copy of the agreement
relating to the establishment and operation of the Escrow Reserve, together with
such additional documentation or information with respect to the Escrow Reserve
as Indemnitee may from time to time reasonably request. Cooper Ltd. shall
promptly following establishment of the Escrow Reserve deliver an executed copy
of this Deed to the escrow agent for the Escrow Reserve to evidence to that
agent that Indemnitee is a beneficiary of that Escrow Reserve and shall deliver
to Indemnitee the escrow agent’s signed receipt evidencing that delivery.

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of Cooper Ltd. or any of its affiliates
against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of Cooper Ltd. or any of
its affiliates shall be extinguished and deemed released unless asserted by the
timely filing of legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action such shorter period shall govern.

10. Amendments, Etc. No supplement, modification or amendment of this Deed shall
be binding unless executed in writing by each of the parties hereto. No waiver
of any of the provisions of this Deed shall be deemed or shall constitute a
waiver of any other provisions thereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

11. Subrogation. In the event of payment under this Deed, Cooper Ltd. shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable Cooper Ltd. effectively to bring suit to enforce
such rights.

12. No Duplication of Payments. Cooper Ltd. shall not be liable under this Deed
to make any payment in connection with any Claim made against Indemnitee to the
extent Indemnitee has otherwise actually received payment (under any insurance
policy, the Company’s articles of association, Cooper Ltd.’s Bye-laws or
otherwise) of the amounts otherwise indemnifiable hereunder.

4

13. Binding Effect, Etc. This Deed shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, takeover, consolidation or otherwise to all or substantially all of the
business and/or assets of Cooper Ltd., spouses, heirs, and personal and legal
representatives. This Deed shall continue in effect regardless of whether
Indemnitee continues to serve as a director, secretary, officer or
representative of the Company or of any other enterprise at the Company’s
request.

14. Severability. The parties intend that the rights granted under this Deed and
the obligations of the Company hereunder comply in all respects with the
applicable Bermuda law. If any provisions of this Deed shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (i) the validity,
legality and enforceability of the remaining provisions of this Deed (including,
without limitation, each portion of any Section of this Deed containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(ii) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and, (iii) to the fullest extent possible, the
provisions of the Deed (including, without limitation, each portion of any
Section of this Deed containing any such provision held to be invalid, illegal
or unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested hereby..

15. Governing Law. This Deed shall be governed by and construed and enforced in
accordance with the laws of Bermuda applicable to contracts made and to be
performed in Bermuda without giving effect to conflicts of laws. For purposes of
this Deed, the Indemnitee and Cooper Ltd. hereby irrevocably and unconditionally
submit to the non-exclusive jurisdiction of state and federal courts sitting in
the city of Houston, Texas.

16. Prior Agreements. This Deed shall supersede any prior indemnification
agreements and/or arrangements between Cooper Ltd. and the Indemnitee or between
the Company, Cooper Ltd. and Indemnitee.

5

IN WITNESS of which this document has been executed and delivered as a deed this
       day of August, 2010.

EXECUTED and delivered as a Deed
by the duly authorized representative
of COOPER INDUSTRIES, LTD.

     
Name: Kirk S. Hachigian
Title: President and Chief Executive Officer

SIGNED AND DELIVERED
by INDEMNITEE

     
Name:
Title: Director

G:\G-Sec\12-Comp Plans — Stock & Deferred\Indemnification Agreements\Hill — CI
Ltd 7-28-10.DOC

6

Exhibit I

Extract of Indemnification provisions from the Company’s Articles of Association
and
Cooper Ltd.’s Bye-laws

7